Title: Esther Duncan Black to Abigail Adams, 7 May 1798
From: Black, Esther Duncan
To: Adams, Abigail


          
            
              Dear Madam
              Willowgrove May the 7 1798
            
            I am unable to find language to express my Gratitude and thankfullness to you—for your maternal Care of the Dear little orphan whose life we owe to your uncommon resolution and perseverance— I think if you had not taken care of it, it would have Dyed a more dreadfull death and a more melancholy death than if it been taken away with the smallpox or yellowfever— it is said them that will give a cup of cold water to a little child shall receive a reward your reward my dear friend must be great— in this instance you have feed clothed and protected a helpless infant—protected it from a ravenous Wolf clothed with the authority of a relation—and one that ought to have nourished & cherished the child for being the means of carrying its parents to that devoted city— I know not what to say of him or for him but feel thankfull we are not accountable for the

misconduct of our relations but the mortification of a brothers conducting in such a manner has been almost insupportable to mr Black— I know his character so well When you first found the Babe that I thought it would be ingatitude in me not to give you some Knowledge of the person you would have to deal with but had not an Idea his conduct would have proved quite so inhuman
            I hope mr Black is with before this time— I should be glad if he could punish him for his faults but I fear he is not capable of reflection or mortification or he never would have conducted in the manner he has done
            I rejoice the president is so abley Supported with the almost unanimous applause of the people we need not fear a few jacobins every age of the world has had some men whose happiness seemed to depend on the degree of Political Confusion the were capable of producing— I believe the jacobins are not So numerous here as the tories were in 75 and friends to goverment are much stronger I wish congress would proceed with their business—leave of their debates & rise soon I long for june I will feel provoked with them if the keep you longer— every thing looks beautifull here at the present season but the dull apperance of your house—and I may say mine altho I endevour to make it as lively as I can
            I will thank you to tell mr Black I am well but a little disappoint[ed] no letter from newyork— I hope your children there are well— [I am] sorry to hear your Absent children had to encounter with so much fatigue and sickness it must have been almost insupportable to mrs Adams to be so very Sick without a female friend— and in a strange land where she could not understand the language— our good friends mr & mrs Smith has meet repeated strokes of affliction lately I hope the will be sanctifyed to them— please to offer my respectfull compliments to the president & love to Louisa adieu dear madam / and be assured of the respect and Esteem of your affectionate friend
            
              Esther Black
            
          
          
            excuse the writing I have had a poor pen and a child by me while I have been writing
          
        